DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the heating conductor".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18, 20-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Waechter et al. (US 2014/0086566A1).
Waechter discloses in reference to claim:

1.  Electric heater for a motor vehicle, comprising a volume 1 for receiving and conducting a liquid, as well as a liquid inlet A and a liquid outlet B in such a manner that liquid can flow into the volume via the liquid inlet and can flow out via the liquid outlet, wherein at least one heating element 5 and a flow-conducting device (defined by walls 1 and plates 3) is disposed in the volume, wherein the flow-conducting device comprises at least one flow-deflecting and/or turbulence-generating device 3 for deflecting the flow and/or for generating turbulence wherein the flow-conducting device comprises at least one flow-conducting plate and/or at least one flow-conducting cylinder. 
 
2.  Electric heater, according to claim 1, for a motor vehicle, comprising a volume 1 for receiving and conducting a liquid, as well as a liquid inlet A and a liquid outlet B in such a manner that liquid can flow into the volume via the liquid inlet and can flow out via the liquid outlet, wherein at least one heating element 5 and a flow-conducting device 3 is disposed in the volume, wherein the flow-conducting device 3 is detachably connected to a main body of the electric heater 5 at 4 (see Figures 2, 3, 4). 
 
    PNG
    media_image1.png
    1106
    801
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1220
    775
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    459
    694
    media_image3.png
    Greyscale

3.  Electric heater according to claim 1 or 2, wherein the flow-conducting device comprises a deflecting device in such a manner that liquid flowing from the liquid inlet to the liquid outlet is deflected so that a flow path is enlarged. See Figs 2-4
 
4.  Electric heater according to claim 1, wherein the flow-conducting device and/or the main body has/have at least one clamping device D, in particular plug in flap, which cooperates/cooperate with at least one corresponding device C in such a manner that the flow-conducting device 3 is held in a clamping manner at E. 

    PNG
    media_image4.png
    704
    760
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    1106
    801
    media_image5.png
    Greyscale

 
5.  Electric heater according to claim 1, wherein the flow-deflecting and/or turbulence-generating device 3 has at least one opening, and/or at least one recess R, and/or at least one projection P, wherein the at least one projection projects from the flow-conducting device 3. 

    PNG
    media_image6.png
    1106
    801
    media_image6.png
    Greyscale

6.  Electric heater according to claim 1, wherein the flow-deflecting and/or turbulence-generating device has at least one flap P which projects from the flow-conducting device 3, wherein the flap is formed at least in part by a section P of the flow-conducting device being at least partially cut out and/or at least partially placed thereon.  See above.
 
7.  Electric heater according to claim 1, wherein the flow-deflecting and/or turbulence-generating device comprises at least one turbulator.  The center hub of the flow-deflecting device 3 shown in Fig. 4 can be considered a turbulator itself. 
 
8.  Electric heater according to claim 1, wherein the flow-deflecting and/or turbulence-generating device  3 is closer to a downstream end of an inflow surface of the flow-conducting device than an upstream end or conversely.   Note in Fig. 6, the downstream end of the flow conducting device is at U, which is farther along the flow path from the flow deflecting device 3 than at the upstream end at V.
 
9.  Electric heater according to claim 1, wherein the flow-deflecting and/or turbulence-generating device is formed partially or exclusively in a distal half of the flow-conducting device.   Note regarding figure 6, the flow is disclosed as reversible, as such  the flow-deflecting and/or turbulence-generating device 3 is formed partially or exclusively in a distal half of the flow-conducting device.
 
10.  Electric heater according to claim 1, wherein the flow-conducting device  comprises at least one flow-conducting plate 3 and/or at least one flow-conducting cylinder comprises an elongate-hole-type cross-section. (see annotated Fig.4 above). 
 
11.  Electric heater according to claim 1, wherein the flow-conducting device has at least two wall sections  J, K which are at least substantially parallel to one another, namely a first wall section and a second wall section, between which at least one section of the heating [element] 5 (conductor) extends, wherein a first flow-deflecting and/or turbulence-generating device (part of plate 3) is provided on the first wall section and a flow-deflecting and/or turbulence-generating device (part of plate 3) is provided on the second wall section, wherein first and second turbulence-generating device are arranged offset with respect to one another or in alignment with one another.  Note that the plates 3 are either offset or aligned with one another by definition. 

    PNG
    media_image7.png
    801
    622
    media_image7.png
    Greyscale

 
12.  Electric heater according to claim 1, wherein the liquid inlet and the liquid outlet are adjacent to one another and/or are arranged on the same side of the electric heater and/or are arranged offset with respect to one another.  See Figure 1 or Figure 6
 
13.  Electric heater according to claim 1, wherein the liquid inlet and the liquid outlet have a distance Y from one another which is significantly smaller than a maximum possible distance Q between two points inside the volume.  See Fig. 6

    PNG
    media_image8.png
    801
    622
    media_image8.png
    Greyscale

 
14.  Electric heater according to claim 1, wherein the flow path enlarged by the flow-conducting device is at least double a distance between liquid inlet and liquid outlet.  See Fig. 6 above.
 
15.  Electric heater according to claim 1, wherein the flow-conducting device divides the volume into at least two partial volumes (associated with each plate 3 shown in figure 2), which are interconnected by at least one or precisely one connecting opening (where the plates join), wherein the connecting opening is at a greater distance from the liquid inlet than the liquid outlet and/or wherein a heating element or a section of such is arranged in both partial volumes.  The heaters are disposed at least partially in each of the partial volumes (see Fig. 3)
 
16.  Electric heater according to claim 1, wherein at least one tubular heating body and/or at least one layer heater 5 is provided as heating element. The heating rods 5 can be in the form of square tubes.
 
17.  Motor vehicle comprising an electric heater according to claim 1. 
 [0020] The electric heating device depicted in FIGS. 1 to 3 is used to heat fluids in a motor vehicle, for example to heat water.
18.  Method for operating a heater according to claim 1, wherein the liquid flows in through the liquid inlet and flows out from the liquid outlet at elevated temperature. 
 [0020] The electric heating device depicted in FIGS. 1 to 3 is used to heat 
fluids in a motor vehicle, for example to heat water, indicating water exits at an elevated temperature. 

20.  Use of a heater according to claim 1 as a pre-heating device and/or additional heating device. 
 A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

21.  Set, comprising a heater according to claim 1, wherein the set comprises at least a first and a second flow-conducting element which differ from one another with regard to their structure by the structure of at least one turbulence-generating device.  Figures 2 and 6 show a first and second flow conducting element differing each from the other. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. 

  EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waechter et al. (US 2014/0086566A1).
Waechter discloses the claimed invention except in reference to claim:
19.  Method according to claim 18, wherein the liquid flowing out from the volume is used to heat an interior of a motor vehicle. 
	Waechter discloses the heating device is for use in a vehicle.  Further that the typical heating elements used in a vehicle air conditioning module are contemplated for use in the Waechter device. One of skill in the art would understand that the Waechter device can also be used in an air conditioning module of a vehicle and therefore used to heat an interior of a motor vehicle. 
Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. 
Applicant argues that the flow deflection or turbulence generation device 3 of Waechter can not be reasonably read as having either a plate structure nor a cylindrical structure.  Further Applicant attempts to define the term “plate” to mean a “planar flat structure” by suggesting such is the plain and ordinary meaning of the term.  Examiner suggests no such ordinary meaning is plainly obvious based on the prior art nor original specification and the Examiner’s interpretation of element 3 is reasonable based on the meaning as a “smooth flat thin piece of material” as provided by Merriam Webster online dictionary 
[https://www.merriam-webster.com/dictionary/plate].
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776. The examiner can normally be reached M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOR S CAMPBELL/
Primary Examiner
Art Unit 3761



/THOR S CAMPBELL/Primary Examiner, Art Unit 3761